Case 3:20-cv-08710-AET-DEA Document 22 Filed 09/29/20 Page 1 of 1 PageID: 222




                                                                                   Stephanie L. Silvano
                                                                                   Direct: +1 212.351.2680
                                                                                   Fax: +1 212.716.0780
                                                                                   SSilvano@gibsondunn.com

 September 29, 2020


 VIA ECF

 The Honorable Douglas A. Arpert
 Clarkson S. Fisher Federal Building & United States Courthouse
 402 East State Street, Room 6000
 Trenton, New Jersey 08608

 Re:    Martinez v. City of Asbury Park, et al., No. 3:20-cv-8710 (D.N.J.)

 Dear Judge Arpert:

         On behalf of Plaintiff Gustavo Martínez, we respectfully write regarding the schedule
 for Defendants’ responses to Plaintiff’s First Amended Complaint. See Dkt. 16. With the
 consent of all Defendants City of Asbury Park, County of Monmouth, Amir Bercovicz, Dewitt
 Bacon, Daniel Savastano, and William Whitley (collectively herein, “Defendants”), we request
 that the Court enter the following consolidated schedule with respect to the responses of
 Defendants:
           October 19, 2020: Defendants shall serve responses, including any Rule 12
            motions, to the First Amended Complaint.
           November 16, 2020: Plaintiff shall serve responses to any Rule 12 motions that
            Defendants may file.
           November 30, 2020: Defendants may file replies in further support of any Rule
            12 motions.
           December 6, 2020: Any Rule 12 motions shall be returnable.

        Additionally, Plaintiff is aware that the Court has scheduled an initial conference on
 October 22, 2020, see Dkt. 21, and believes that the conference should proceed
 notwithstanding any potential Rule 12 motions. As always, we thank the Court for its
 consideration.

 Respectfully submitted,

 /s/ Stephanie L. Silvano

 Stephanie L. Silvano

 CC:    All Counsel of Record (via ECF)
